Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-6, 8-11, and 13-17 allowed.
The following is an examiner’s statement of reasons for allowance:
	The closest art reference, commonly owned by applicant, Dickerson et al. (WO 2018/128472 A1) discloses a head-mounted display (HMD) may transmit viewpoint metadata regarding a viewport position of the HMD with respect to a 360 degree video to a server which may make the shared viewport available. 

	Applicants arguments regarding amended claims 1, 6, 11 and 15 are persuasive.  The prior art, however, fails to disclose fails to disclose or fairly suggest, alone or in combination, all of the features of independent claims 1, 6, 11, and 15 especially transmitting to a display apparatus information on a user point of view from a portable apparatus so that the display apparatus requests a second 360 degree image corresponding to the first 360 degree image of the content to the server based on information on the content which includes user view point corresponding to the area and timing information.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425